STATEMENT OF REASONS FOR ALLOWANCE

Prosecution reopened
Prosecution on the merits of this application is reopened based on the petition under 37 CFR 1.313(c)(1) to withdraw the application from issue after payment of the issue fee. The petition was granted on April 4, 2022. The claim amendment filed April 4, 2022 has been considered by the Examiner.
The Corrected Notice of Allowance mailed April 19, 2022 was sent erroneously by the Office; the Corrected Notice of Allowance mailed April 19, 2022 is hereby rescinded. Any inconvenience to Applicant is regretted.

Allowable Subject Matter
Claims  1-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art, Manzoni et al. “Design criteria for ultrafast optical parametric amplifiers”, Journal of Optics, vo. 18, (2016), pp. 1-31, cited in Applicant’s Information Disclosure Statement filed Oct. 11, 2019   discloses an optical amplifier and its method of operation, comprising a pulsed laser generating a beam of fundamental laser radiation; a first optically nonlinear crystal partially converting the fundamental beam into a first beam of second-harmonic laser radiation, a second optically nonlinear crystal partially converting  the fundamental beam into a second beam of second-harmonic laser radiation, a first optical parametric amplifier stage optically pumped by the first second-harmonic beam and arranged to amplify a signal (seed) beam, and a second optical parametric amplifier stage optically pumped by the first second-harmonic beam and arranged to further amplifier the signal beam (see  Fig. 19, and p. 17, 2nd and 3rd paragraphs)  .  However, the prior art does not disclose or make obvious, that a residual beam of unconverted fundamental radiation from the first optically nonlinear crystal is converted by the second optically nonlinear crystal to the second beam of second-harmonic laser radiation, nor that the first optical parametric amplifier stage is optically pumped by the second second-harmonic beam to amplify a signal beam, in conjunction with other elements of the claims.  This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ERIC L BOLDA/            Primary Examiner, Art Unit 3645